 1 NICHOLAS F. REYES, #102114
   LAW OFFICES OF NICHOLAS F. REYES
 2 1107 R STREET
   FRESNO, CA 93721
 3 Telephone: 559-486-4500
   Facsimile: 559-486-4533
 4 Email: nfreyeslaw@gmail.com

 5 Attorney for Defendant
   RASHAWN ALKOBADI
 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA,                         CASE NO. 1:16-cr-00176-DAD-BAM
10                              Plaintiff,             STIPULATION TO CONTINUE
                                                       SENTENCING AND ORDER
11   v.
12   RASHAWN ALKOADI,
13                              Defendant.
14

15         Defendant, RASHAWN ALKOBADI, by and through his counsel of record,
16 NICHOLAS F. REYES, and Plaintiff, UNITED STATES OF AMERICA, by and

17 through its counsel of record, KIMBERLY A. SANCHEZ, Assistant United States Attorney

18 for the Eastern District of California, hereby stipulate that the sentencing in the above-

19 referenced case currently scheduled for Wednesday, November 6, 2019, at 9:30 a.m. be
20 continued to Tuesday, February 18, 2020, at 10:00 a.m. in the courtroom for the Honorable

21 Dale A. Drozd, District Judge.
           Good cause exists for this continuance as there remain sentencing issues that need to
22
     be resolved.
23

24 IT IS SO STIPULATED
                                                       Respectfully submitted,
25
26 Dated: 10/31/19                                     /s/ Nicholas F. Reyes
                                                       NICHOLAS F. REYES
27                                                     Attorney for Defendant
28
                                                   1
29

30
 1

 2
     IT IS SO STIPULATED
 3

 4
     Dated:10/31/19                                   /s/ Kimberly A. Sanchez
 5                                                    KIMBERLY A. SANCHEZ
                                                      Assistant U.S. Attorney
 6

 7
                                              ORDER
 8
           The court has reviewed and considered the stipulation of the parties to continue the
 9
     sentencing in this case. Good cause appearing, the sentencing hearing as to the above-named
10
     defendant currently scheduled for November 6, 2019, is continued until February 18, 2020,
11
     at 10:00 a.m. in courtroom 5 before District Judge Dale A. Drozd.
12

13 IT IS SO ORDERED.

14
        Dated:   October 31, 2019
15                                                UNITED STATES DISTRICT JUDGE

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                  2
29

30
